Mr. Justice Eldredge delivered the opinion of the court. 2. Criminal law, § 93*—when arraignment and plea unnecessary on appeal to Circuit Court. On an appeal to the Circuit Court from the judgment of a justice finding a defendant guilty of a misdemeanor, it is not necessary, under Hurd’s R. S., c. 79, art. XVIII, §§ 9, 72, J. & A. Tilf 7033, 7038 n, p. 3841 that plaintiff in error be arraigned and a plea of not guilty be entered in the Circuit Court. Thompson, P. J., took no part in the consideration of this case.